DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 17-19, and 22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US Pub. No. 2020/0100248).
Regarding claims 1, 17, and 22, Kim discloses a method of operating a user equipment (UE) device (figure 13), comprising:
	a transceiver (figure 13 terminal receiver and transmitter 1302, 1303); 


receive a transmission from a base station (gNB) that includes instructions
for performing an action (paragraphs 220-221: MAC CE activation command received form base station); 
attempt an ACK based on the transmission (paragraphs 221, 223: HARQ ACK transmission); 
time performance of the action dependent on whether the ACK is successfully transmitted (paragraphs 221, 223: 3ms or specific time/slot from the slot for transmitting HARQ-ACK) ; and 
perform the action according to the timing (paragraphs 221, 223: 3ms or specific time/slot from the slot for transmitting HARQ-ACK to activate MAC CE command).

	Regarding claims 2 and 18, all limitations of claims 1 and 17 are disclosed above. Kim further teaches timing performance of the action is based on the attempted or actual transmission of the ACK (paragraph 223).
Regarding claims 3 and 19, all limitations of claims 1 and 17 are disclosed above. Kim further teaches the action is activation of a MAC-CE instruction (paragraph 223: activation command).
claim 5, all limitations of claim 1 are disclosed above. Kim further teaches attempting an ACK results in an ACK transmission and timing the action is based on the time of the first ACK transmission (paragraph 223: activation command).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 6-8, 20, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Pub. No. 2020/0100248) in view of Earnshaw et al. (US Pub. No. 2011/0269490).
Regarding claim 4, all limitations of claim 1 are disclosed above. Kim does not teach but Earnshaw discloses timing the action includes basing the timing on previous ACK transmissions or ACK retransmissions (paragraph 82: long window for HARQ retransmission).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Kim timing the action includes basing the timing on previous ACK transmissions or ACK retransmissions.
	The motivation would have been to allow time for uplink transmission (paragraph 82).
claim 6, all limitations of claim 1 are disclosed above. Kim does not teach but Earnshaw discloses timing the action is based on the most recent receipt of a retransmission request (paragraph 78: base station retransmits transport block/request for ACK retransmission).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Kim timing the action is based on the most recent receipt of a retransmission request.
The motivation would have been to ensure action synchronization between base station and terminal.
 Regarding claims 7 and 20, all limitations of claims 1 and 17 are disclosed above. Kim does not teach but Earnshaw discloses timing the action is based on the most recent receipt of a retransmission request that obeys a timing deadline, the timing deadline based on a previous timing (paragraph 78 and figure 7: timing deadline 106. Base station retransmits transport block based on NACK which falls within timing deadline 106).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Kim timing the action is based on the most recent receipt of a retransmission request that obeys a timing deadline, the timing deadline based on a previous timing.
The motivation would have been to perform activation command based on timing from a successful ACK transmission.
Regarding claims 8 and 21, all limitations of claims 7 and 20 are disclosed above. Kim does not teach but Earnshaw discloses the timing deadline is defined by 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Kim the timing deadline is defined by one of a set time to completion of the action.
The motivation would have been for un-synchronization avoidance.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Pub. No. 2020/0100248) in view of Nishibayashi et al. (US Pub. No. 2005/0220145).
Regarding claim 13, all limitations of claim 1 are disclosed above. Kim does not teach but Nishibayashi discloses receiving an Ack ReTX request, the ACK ReTX request being expected only after a previous Ack transmission is completed (see figures 55 and 56; paragraph 179: partial ACK retransmission request after transmission of partial ACK).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Kim receiving an Ack ReTX request, the ACK ReTX request being expected only after a previous Ack transmission is completed.
The motivation would have been due to error in receiving the previous partial ACK.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Pub. No. 2020/0100248) in view of McBeath et al. (US Pub. No. 2007/0211620).
claim 14, all limitations of claim 1 are disclosed above. Kim does not teach but McBeath discloses an Ack ReTX request is not expected after a deadline related to a deadline for storing an undecoded packet in a HARQ buffer (figures 4-5 and paragraph 3: undecoded packet is stored in buffer for a certain timeslots until getting decoded. ACK ReTX is not expected due to successful decoding of received packet).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Kim an Ack ReTX request is not expected after a deadline related to a deadline for storing an undecoded packet in a HARQ buffer.
The motivation would have been for successful ACK transmission.
Allowable Subject Matter
Claims 9-12, 15, 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The elements in dependent claims 9-12, 15, and 16 are not known in the art or or if they are disclosed are contained in too many disparate references to be suitable for combining.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITO Q PHAM whose telephone number is (571)272-4122. The examiner can normally be reached Monday-Friday: 9AM-6PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TITO Q PHAM/           Examiner, Art Unit 2466                                                                                                                                                                                             
/FARUK HAMZA/           Supervisory Patent Examiner, Art Unit 2466